El Juez Presidente Señor Del Toro,
emitió la opinión del tribunal.
Dos mociones penden de resolución en este caso. Una sobre corrección de antos y otra sobre desestimación del re-curso.
Por la primera se solicita que los autos sean corregidos agregándose a ellos una certificación expedida por el Secre-tario de la corte sentenciadora de cierto affidavit archivado en dicha corte, creditivo de haberse notificado a los abogados de la parte apelada con copia de la misma, la transcripción elevada a esta Corte Suprema a los efectos de la apelación interpuesta. Debe ser declarada con lugar.
Por la segunda se pide la desestimación del recurso por tres motivos, a saber, porque la transcripción de autos se radicó vencido el término de ley, porque de la transcripción no consta que se notificara al apelado con copia de la misma y porque el recurso es frívolo.
No está bien fundado el primer motivo. El término de treinta días vencía el 7- de octubre de 1934, pero como dicho día fué domingo, se extendió al 8 en que se hizo válidamente la radicación.
Tampoco el segundo una vez que han quedado corregidos los autos agregándoles el documento que faltaba, creditivo de haberse hecho la notificación en la forma que determina la ley. García v. American R. R. Co. of P. R., 17 D.P.R. 949.
Y tampoco el tercero, porque si bien es cierto que la sentencia se dictó en contra de la demandante por un simple error de nombre del demandado y que si éste desde el principio hubiera llamado concretamente la atención sobre el par-*831tieular no hubiera continuado el litigio, no puede prescindirse del hecho de que el error fue cometido exclusivamente por el demandante y parece lo natural que sobre él recaigan las consecuencias de sus propios actos.
Si la sentencia se hubiera dictado imponiendo las costas sin comprender en ellas los honorarios de abogado, atendidas las circunstancias concurrentes quizá tendría razón la parte apelada, pero habiendo negado la corte las costas en absoluto, no creemos que pueda sostenerse que el recurso interpuesto sea claramente frívolo.

No procede la desestimación.